Title: To Benjamin Franklin from Samuel Wharton, 20 October 1780
From: Wharton, Samuel
To: Franklin, Benjamin


Sir
L’Orient 20th October 1780
In some of the late Vessels, arrived from Maryland, and Pennsylvania came passengers the following Gentlemen.— Messrs. Cheston, and Captain Smith of the former; and Mr.  West, and Dr. Wilson of the latter State, and They were preparing to go in a Dutch Vessel to Ostend, and from Thence to England, But Commodore Jones, upon the Advice of several American Citizens and myself, judged it necessary to apply to the Commanding Officer of this Province to Stop Them, Until your Pleasure was known. Mr. Cheston says, He will this Day lay before your Excellency a State of his Conduct in Maryland, and the Reasons for his going to England. He acknowledges to have acted uniformly against the Principles of the Revolution,— not to have taken the usual Oath to the State, and to have departed from Maryland, without permission of the Government, But at the Same Time, He alledges has left his Wife, and Debts, and Possessions to a considerable Amount there, and produces a News Paper, wherein is an Advertisement avowing his Design of going to Europe, and requesting all persons indebted to Him to pay their Several Debts to his Attorney.— Mr. Cheston, before the Revolution, was a Merchant in New Town on the Eastern Shore of Maryland, and a Justice of Peace, in Governor’s Eden’s Administration, and appears a Gentleman of good Address and Understanding. Captain Smith, I understand has always been unfriendly to the new Government, and says his Business is to sell some Stock, He has in the British Funds. He has no permission to go to England. Mr. West is a Quaker, and Son to the late Mr. West a Ship Carpinter in Vine Street, Philadelphia. He has not taken an Affirmation of Allegiance and Fidelity to the Government nor cannot produce any Evidence of Liberty being granted Him, To pass from France to England, But says He has an Estate in Philadelphia, worth six thousand pounds. Dr. Wilson was employed as a Surgeon in the fedral Army, and is In the Same Predicament. His Design is to stay in England, and not return to the United States. It might be of injurious Consequence, if these persons were permitted to land in the Enemies Country, particularly at this Time, When the Frigate Ariel, and Seven Sail of American Vessels are in Port, loading with very valuable Cargoes;— And, perhaps, during the War, It might be impolitic to suffer the Enemies of America to come to the ports of this Kingdom without permission, and from thence to pass to England, Where They would be closely interrogated, as well with Respect to the Situation of Affairs in the States, as of all Vessels, and Armaments, in the Harbours of our Ally. I recommended to Mr. Cheston and the other Gentlemen to proceed to Passy, and lay before your Excellency a Brief state of their Affairs, and the Object of their Errand to England, But they seem to prefer staying here, Until They know your Pleasure, and flatter Themselves, You will allow Them to Carry their first Intention into Execution.
I have acted in this affair, in giving my opinion as above stated to Commodore Jones, wholy upon publick Grounds.— I have not been moved to it by any illiberal Motive, as I had not the least personal Knowledge of Mr. Cheston and his Companions.— I have the Honor to be, with great Respect your Excellency’s most Obedient and most humble Servant
Saml. Wharton

Be pleased to read Dr. Wilson, formerly of St. Kitts, Where I have written on a Razure.
His Excellency Benjamin Franklin Esqr.

 
Notation: S Wharton. L’Orient. 20 Oct 80
